Title: James Madison to Andrew Jackson, 11 October 1835
From: Madison, James
To: Jackson, Andrew


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 Octr. 11th. 35 
                            
                        
                        I have duly received your favor of the 7th with the letter and Medal from Mr. Goddard, which you were good
                            enough to forward under your cover.
                        The use made of our expressed opinion on the temperance subject, denotes the peculiar zeal, with which its
                            patrons are inspired. Should ardent spirits be every where banished, from the list of drinks, it will be a revolution not
                            the least remarkable in this revolutionary age; and our Country will have its full share in that as in other merits.
                        I thank you sir for the kind interest you express in my health. It has been for a considerable time much
                            broken by chronic complaints; which added to my great age have reduced me to a state of much debility, particularly in my
                            limbs.
                        I observed with pleasure that you had returned from your periodical trip to the Rip-Raps with the salubrious
                            advantage promised by it.
                        Mrs Madison joins me in a return of your good wishes and we pray you to be assured of the sincerity
                            & high respect with which it is offered.
                        
                            
                                (signed) J. M.
                            
                        
                    Taking for certain that you have received a like communication from Mr. Goddard; may I ask the favor of you
                            when you acknowledge it, to let the enclosed letter have the same conveyance.